Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 1 of 31 Page ID #:1090




    1 Amanda R. Washton (SB# 227541)
        a.washton@conklelaw.com
    2 CONKLE, KREMER & ENGEL
      Professional Law Corporation
    3 3130 Wilshire Boulevard, Suite 500
      Santa Monica, California 90403-2351
    4 Phone: (310) 998-9100 • Fax: (310) 998-9109
    5 Peter A. Gergely (Admitted Pro Hac Vice)
       PGergely@merchantgould.com
    6 Ryan James Fletcher, Ph.D. (Admitted Pro Hac Vice)
       RFletcher@merchantgould.com
    7 Andrew T Pouzeshi (Admitted Pro Hac Vice)
       apouzeshi@merchantgould.com
    8 MERCHANT & GOULD, P.C.
      1801 California St., Suite 3300
    9 Denver, CO 80202
   10 Attorneys for Defendants
      True Wearables, Inc. and Marcelo Lamego
   11
   12                           UNITED STATES DISTRICT COURT
   13               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   14
   15 MASIMO CORPORATION, a                         CASE No. Case No. 8:18-cv-2001-JVS-
      Delaware Corporation; and                     JDE
   16 CERCACOR LABORATORIES, INC.,
      a Delaware corporation,,                      DEFENDANTS TRUE
   17                                               WEARABLES, INC.’S AND
                  Plaintiff,                        MARCELO LAMEGO’S OPENING
   18                                               CLAIM CONSTRUCTION BRIEF
            v.
   19
      TRUE WEARABLES, INC., a                       Hon. James V. Selna
   20 Delaware corporation; and MARCELO             Presiding Judge
      LAMEGO, an individual,                        Hon. John D. Early
   21                                               Magistrate Judge
                  Defendant.
   22
   23                                               Complaint Filed:   November 8, 2018
                                                    Trial Date:        August 18, 2010
   24
   25
   26
   27
   28
        3855.002\9990
                                                  -1
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 2 of 31 Page ID #:1091




    1                                            TABLE OF CONTENTS
    2                                                                                                                          Page
    3
    4 I.         INTRODUCTION. ............................................................................................ 7
    5 II.        LEGAL STANDARD FOR CLAIM CONSTRUCTION. ............................... 7
    6 III.       DEFENDANTS’ PROPOSED CONSTRUCTIONS ARE
                 CONSISTENT WITH THE CLAIM LANGUAGE,
    7            SPECIFICATIONS AND PROSECUTION HISTORIES. .............................. 7
    8            A.      7,186,966: Amount-Of-Use Tracking Device And Method For
                         Medical Product. ..................................................................................... 8
    9
                         1.       The preamble of claim 1 is limiting.............................................. 8
   10
                         2.       “caregiver” is a third-party care provider. .................................... 8
   11
                         “medical product” ................................................................................. 3
   12
                         “amount of use” .................................................................................... 4
   13
   14                    “patient monitor”................................................................................... 6

   15            B.      7,295,866: Low-Power Pulse Oximeter ................................................ 13
   16                    “first duty cycle” ................................................................................... 7
   17                    “first power consumption” .................................................................... 7
   18
                         “second duty cycle” .............................................................................. 7
   19
                         “second power consumption” ............................................................... 7
   20
                         "duty cycle”…….……………………………………………………7
   21
                 C.      8,886,271 and 10,194,848: Non-invasive Physiological Sensor
   22                    Cover ..................................................................................................... 15
   23                    “an opaque portion attachable to the sensor and configured to
   24                    block readings by the sensor” ............................................................... 9
   25                    “an opaque portion attachable to the sensor and configured to
                         block optical readings by the sensor” ................................................... 9
   26
   27                    “the sensor cover blocking readings by the sensor” ........................... 11
   28
        3855.002\9990
                                                                    -2
                           DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                     OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 3 of 31 Page ID #:1092




    1                   “the sensor cover is configured to prevent the detector from
                        receiving light when the sensor is active” .......................................... 12
    2
    3                   “blocking, with the sensor cover, the light from one or more
                        emitters from being received by the detector of the sensor” .............. 12
    4
                        “the opaque portion is configured to block ambient light from
    5
                        a surrounding area” ............................................................................. 12
    6
                        “blocks at least a portion of ambient light from a surrounding
    7                   area from being received by the detector” .......................................... 12
    8
                        “opaque portion is configured to prevent the detector from
    9                    receiving light during sensor activation” ........................................... 14
   10                   “the sensor cover is configured to block the light from the one or
   11                   more emitters from being received by the detector”........................... 14
   12                   “protrudes from the sensor” ................................................................ 14
   13                   “protrudes from the pulse oximeter sensor” ....................................... 14
   14
                        “a protruding portion that protrudes from the pulse oximeter
   15                   sensor” ................................................................................................. 14
   16                   “blocks at least a portion of light from the one or more emitters
   17                   from being received by the detector” .................................................. 15
   18                   “blocks at least a portion of light from the one or more emitters
   19                   of the pulse oximeter sensor from being received by a detector
                        of the pulse oximeter sensor” .............................................................. 15
   20
                        “blocking, with the sensor cover, at least a portion of the light from the
   21                   one or more emitters from being received by the detector”…… ....... 16
   22
                        “the sensor cover reduces false readings by the pulse oximeter
   23                   until the pulse oximeter sensor is in use ............................................. 16
   24                   “false readings” ................................................................................... 16
   25
                        “at least partially opaque” ................................................................... 17
   26
                        “partially or fully opaque” .................................................................. 17
   27
   28
        3855.002\9990
                                                                   -3
                         DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                   OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 4 of 31 Page ID #:1093




    1            D.      8,983,564 and 10,194,847: Perfusion Index Smoother ........................ 23
    2                    “indication of perfusion index” ........................................................... 18
    3                    “indication of amplitude” .................................................................... 18
    4                    “selecting a lowest indication of amplitude from the first
    5                    and second indications” …………………………………………….18

    6                    1.       The “indication of perfusion index” and “indication of
                                  amplitude” must be numerical values. ........................................ 24
    7                    2.       The “indication of perfusion index” is the perfusion index. ...... 25
    8                    3.       The “first and second indications of amplitude” are each a
    9                             calculated value of amplitude. .................................................... 25

   10                    "calculation technique(s)” ................................................................... 21

   11                    “pleth” ................................................................................................. 22
   12                    “perfusion” .......................................................................................... 23
   13
                         “statistically analysis” ......................................................................... 24
   14
        IV.      CONCLUSION. ............................................................................................ 30
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3855.002\9990
                                                                    -4
                           DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                     OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 5 of 31 Page ID #:1094




    1                                           TABLE OF AUTHORITIES
    2                                                                                                                       Page
    3
    4 FEDERAL CASES
    5 . Acqis LLC v. Alcatel-Lucent USA Inc.
             No. 6:13-CV-638, 2015 U.S. Dist. LEXIS 48339, at *10-11 (E.D. Tex.
    6        Apr. 13, 2015).................................................................................................. 23
    7 Audionics Sys., Inc. v. AAMP of Florida, Inc.
           No. CV 12-10763 MMM (JEMx), 2013 U.S. Dist. LEXIS 188664, at
    8      *36-51 (C.D. Cal. Sept. 12, 2013) ................................................................... 23
    9 Biogen Idec v. GlaxoSmithKline
            713 F.3d 1090 (Fed. Cir. 2013) ......................................................................... 7
   10
      Catalina Mktg. Int’l v. Coolsavings.com
   11       289 F.3d 801 (Fed. Cir. 2002) ........................................................................... 8
   12 Emtel v. Medaire
            No. H-11-3007, 2016 U.S. Dist. LEXIS 48783, at 13 (S.D. Tex. Apr.
   13       12, 2016) ............................................................................................................ 9
   14 Fenner Investments v. Cellco P’ship
           778 F.3d 1320 (Fed. Cir. 2015) ....................................................................... 12
   15
      Hyperphrase Techs., LLC v. Google, Inc.
   16      260 F. App’x 274 (Fed. Cir. 2007) .................................................................. 25
   17 Karlin Tech. v. Surgical Dynamics
            177 F.3d 968 (Fed. Cir. 1999) ......................................................................... 18
   18
      Markman v. Westview Instruments
   19       517 U.S. 370 (1996) .......................................................................................... 7
   20 McHugh v. Hillerich & Bradsby Co.
          No. C 07-03677 JSW, 2010 U.S. Dist. LEXIS 16164, at *14-15 (N.D.
   21     Cal. Feb. 24, 2010) .......................................................................................... 17
   22 Mount Hamilton Partners, LLC v. Groupon, Inc.
           No. C 12 1700 SI, 2014 U.S. Dist. LEXIS 34556, at *20 (N.D. Cal.
   23      Mar. 14, 2014) ................................................................................................. 16
   24 Nautilus, Inc. v. Biosig Instruments, Inc.
            572 U.S. 898 (2014) ........................................................................................ 29
   25
      Novo Indus., L.P. v. Micro Molds Corp.
   26       350 F.3d 1348 (Fed. Cir. 2003) ....................................................................... 29
   27 Ormco Corp. v. Align Tech., Inc.
           498 F.3d 1307 (Fed. Cir. 2007) ....................................................................... 11
   28
         3855.002\9990
                                                                     -5
                             DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                       OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 6 of 31 Page ID #:1095




    1 Phillips v. AWH Corp.,
             415 F.3d 1303 (Fed. Cir. 2005) ......................................................................... 7
    2
      Power Mosfet Techs., L.L.C. v. Siemens AG
    3        378 F.3d 1396 (Fed. Cir. 2004) ...................................................................... 25
    4 Verizon Services Corp. v. Vonage Holdings Corp.
            503 F.3d 1295 (Fed. Cir. 2007) ....................................................................... 11
    5
    6
        FEDERAL STATUTES
    7
        35 U.S.C. § 102.......................................................................................................... 11
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3855.002\9990
                                                                    -6
                            DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                      OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 7 of 31 Page ID #:1096




    1 I.         INTRODUCTION.
    2            Defendants True Wearables, Inc. and Marcelo Lamego’s (collectively “True
    3 Wearables”) proposed constructions should be adopted because they are consistent with
    4 the intrinsic evidence of the patents-in-suit.
    5 II.        LEGAL STANDARD FOR CLAIM CONSTRUCTION.
    6            Claim construction is a matter of law for the Court. Markman v. Westview
    7 Instruments, 517 U.S. 370, 391 (1996). The claims define the scope of the invention
    8 and are “generally given their ordinary and customary meaning,” as understood by a
    9 person of ordinary skill in the art (“POSA”). Phillips v. AWH Corp., 415 F.3d 1303,
   10 1312-13 (Fed. Cir. 2005).
   11            The claim language, specification, and prosecution history are the best source for
   12 understanding a patent term with the specification “[u]sually [being] dispositive” and
   13 serving as “the single best guide to the meaning of a disputed term.” Id. at 1315. The
   14 prosecution history can “demonstrat[e] how the inventor understood the invention and
   15 whether the inventor limited the invention in the course of prosecution.” Id. at 1317.
   16 Narrowing of claims may be done through amendment or argument, which need not be
   17 explicit statements of disavowal, but need only be made with reasonable clarity and
   18 deliberateness. Id. at 1317; Biogen Idec v. GlaxoSmithKline, 713 F.3d 1090, 1096 (Fed.
   19 Cir. 2013).
   20            A court may also consider “extrinsic evidence,” which includes dictionaries.
   21 Markman, 52 F.3d at 980. Dictionaries can be useful as they are generally viewed as
   22 unbiased and “endeavor to collect the accepted meanings of terms. . . .” Phillips, 415
   23 F.3d at 1318, 1322 (further noting dictionaries “are often useful in understanding the
   24 commonly understood meaning of words”).
   25 III.       DEFENDANTS’ PROPOSED CONSTRUCTIONS ARE CONSISTENT
   26            WITH      THE      CLAIM       LANGUAGE,          SPECIFICATIONS            AND
   27            PROSECUTION HISTORIES.
   28
        3855.002\9990
                                                     -7
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 8 of 31 Page ID #:1097




    1                   A.    7,186,966: Amount-Of-Use Tracking Device And Method For
    2                         Medical Product.
    3              Claim               True Wearables’             Masimo’s Proposed
    4          Term/Phrase         Proposed Construction               Construction
            “caregiver” (claim     Preamble limiting;          Preamble not limiting;
    5       1)                     A third-party care          Plain and ordinary meaning
    6                              provider                    or “a person, including
                                                               oneself, who provides care”
    7            The term “caregiver”, in the preamble of claim 1 of the ’966 patent,1 gives life
    8 and meaning to the claim, and is thus limiting. Catalina Mktg. Int’l v. Coolsavings.com,
    9 289 F.3d 801, 808 (Fed. Cir. 2002). It should be construed as “a third-party care
   10 provider.”
   11                         1.    The preamble of claim 1 is limiting.
   12            The ’966 patent is directed to methods for ensuring that a pulse oximeter sensor
   13 is replaced before the sensor becomes soiled, contaminated, damaged, or otherwise
   14 affected by overuse. (Joint Appendix (“JA”) at MASM0000227 (1:59-2:5).2) However,
   15 an expired sensor cannot replace itself. Thus, the invention informs the caregiver when
   16 the sensor needs replacement. (JA at MASM0000227 (2:12-16).)
   17            Claim 1 recites “activating one or more indications” when a sensor expires;
   18 however, merely “activating” an “indication,” is insufficient to achieve the stated goal
   19 of the patent because the indication could be “activated” while not being readily visible
   20 or apparent to the party responsible for replacing the expired component. Thus, to give
   21 the intended life and meaning to claim 1, it is necessary to consider the preamble,
   22 which recites “tracking . . . to alert a caregiver.”
   23                    2.      “caregiver” is a third-party care provider.
   24
                 1
   25           Ex. A, attached hereto, provides all claims containing the disputed terms with
        all disputed terms bolded and underlined.
   26            2
               This citing convention refers to the patent column followed by the line number
   27 in that particular column.
   28
        3855.002\9990
                                                    -8
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 9 of 31 Page ID #:1098




    1         The court should construe “caregiver” as meaning “a third-party care provider.”
    2 The specification explains that pulse oximetry is used to monitor medical patients at
    3 risk of receiving insufficient oxygen supply, such as those in critical care or in surgery.
    4 (JA at MASM0000227 (1:36-38).) Accordingly, claim 1 recites alerting a “caregiver”
    5 because such patients are not in a position to (a) receive or comprehend an alert of
    6 component expiration and (b) replace an expired component. Merriam-Webster defines
    7 “caregiver” as “a person who provides direct care, as for children, the disabled, or the
    8 chronically ill.” (JA at TRUE00548); Emtel v. Medaire, No. H-11-3007, 2016 U.S.
    9 Dist. LEXIS 48783, at 13 (S.D. Tex. Apr. 12, 2016) (“care giver” means “a person who
   10 routinely provides assistance in the rendering of medical care to another individual”).
   11      Claim Term/Phrase             True Wearables’             Masimo’s Proposed
   12                                 Proposed Construction             Construction
          “medical product”         Medical device intended        Plain and ordinary
   13     (claim 15)                for use in the diagnosis of    meaning or
   14                               disease or other conditions    “physiological product”

   15
   16         The term “medical product” is a term with a specific, accepted meaning in the
   17 field of pulse oximetry—a “medical device intended for use in the diagnosis of disease
   18 or other conditions.” The ’966 patent field of art is medical care and treatment. (JA at
   19 MASM0000227 (1:35-44).) Thus, the court’s construction of “medical product” should
   20 reflect how a POSA in the medical care and treatment field would understand the term.
   21 Phillips, 415 F.3d at 1313 (claim construction “requires examination of terms that have
   22 a particular meaning in a field of art.”).
   23         In the relevant field, the U.S. Food and Drug Administration (FDA) regulates
   24 medical products, including “human and animal drugs, biologics, and medical devices.”
   25 (JA at TRUE005051.) The difference between a non-medical and a medical product lies
   26 in its intended use. The definition for “medical devices” requires that the device be
   27 “intended for use in the diagnosis of disease or other conditions, or in the cure,
   28 mitigation, treatment, or prevention of disease . . .” (JA at TRUE005056.)
      3855.002\9990
                                                -9
                     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                               OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 10 of 31 Page ID #:1099




    1            The specification states that pulse oximeters are devices developed by “the
    2 medical industry” for use “in critical care and surgical operations,” fitting squarely
    3 within the FDA’s definition of medical device. (JA at MASM0000227 (1:35-44).) A
    4 POSA would understand that “medical product” means a “medical device intended for
    5 use in the diagnosis of disease or other conditions.”
    6       Claim Term/Phrase          True Wearables’               Masimo’s Proposed
    7                                Proposed Construction              Construction
            “amount of use”          Amount of time of use         Plain and ordinary
    8       (claims 1 & 15)                                        meaning
    9            Claims 1 and 15 of the ’966 patent include the term “amount of use” in reference
   10 to an oximeter. “Amount of use” is an amount of time of use.
   11            The invention prevents caregivers from using pulse oximetry components for too
   12 long of an amount of time. Claim 1 is directed to a method for determining when sensor
   13 components have “expired” or reached the end of their “useful and safe life,” (JA at
   14 MASM0000227 (2:20-23; 2:60-64)), which is when the cumulative amount of use
   15 exceeds a predetermined amount of use. In the specification, each method for tracking
   16 an amount of use either directly or indirectly tracks the duration of the sensor’s use—
   17 i.e., the amount of time of use.
   18            For example, the specification provides that the amount of use is tracked by
   19 monitoring the oximeter’s drive signals. (JA at MASM0000229 (5:60-67).) The number
   20 of drive signals alone, however, is not an “amount of use.” Rather, the number of drive
   21 signals is merely an indirect indication of the amount of time of use. Specifically, the
   22 system will know that the oximeter outputs drive signals at a constant frequency. (JA at
   23 MASM0000229 (5:63-64).) Frequency is the number of cycles per constant unit time.
   24 The system uses this information to calculate an amount of time of use. (JA at
   25 MASM0000229 (5:64-67) (“The counter comprises a divide-by-1000 counter that
   26 advantageously produces, for example, an output only after one thousand cycles of the
   27 drive signal, or every one second.”).) Thus, the counter is tracking an amount of time of
   28
        3855.002\9990
                                                    -10
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 11 of 31 Page ID #:1100




    1 use, and upon reaching that amount of time, the sensor expires. (JA at MASM0000229
    2 (6:44-47) (“[T]he useful life of the sensor expires after the sensor has received drive
    3 pulses for a combined total of the foregoing time.”).)
    4            The prosecution history of related family member patents also provides
    5 supporting intrinsic evidence. Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1314
    6 (Fed. Cir. 2007). In the prosecution of a parent application (now U.S. Patent No.
    7 6,515,273), the pending claims recited “a timer . . . and a sensor life indicator connected
    8 to the timer such that the sensor life indicator is configured to indicate the expiration of
    9 the useful or safe life of a pulse oximetry sensor.” (Ex. B at TRUE005085.) The claim
   10 was rejected as indefinite. (Id. at TRUE005073.) The applicant responded by stating:
   11 “The present invention provides a system and method for allowing the manufacturer to
   12 specify a time, after which, the sensor is deemed to be worn out, or in other words, the
   13 sensor’s useful and safe life has expired.” (Id. at TRUE005080 (emphasis added));
   14 Verizon Services Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir.
   15 2007) (“When a patent thus describes the features of the ‘present invention’ as a whole,
   16 this description limits the scope of the invention.”). Later, the applicant referred to
   17 similar claim language reciting a “predetermined number of pulses” and stated: “When
   18 a predetermined time of use has elapsed, the indicator activates.” (Ex. C at
   19 TRUE005095.) Accordingly, the “predetermined amount of use” in similar claim 1 of
   20 the ‘966 patent would be a predetermined time after which the sensor is deemed to be
   21 worn out.
   22            Moreover, to the extent these methods of tracking involve anything other than
   23 directly measuring time of use, these other measures are merely proxies for an amount
   24 of time of use. Indeed, the applicant adopted this very view in prosecution of a parent
   25 patent, U.S. Patent No. 6,861,639. Similar to the ’966 patent, the pending application
   26 recited “monitoring with an electronic device an amount of use of a pulse oximetry
   27 sensor.” (JA at MASM0002309.) This claim had been rejected under 35 U.S.C. § 102
   28 as anticipated by Dahlke, which taught counting the number of usage cycles by a
        3855.002\9990
                                                  -11
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 12 of 31 Page ID #:1101




    1 sensor. (JA at MASM0002379-MASM0002381.) The patent applicant distinguished
    2 Dahlke by arguing that it “clearly [did] not teach or suggest durational use-based
    3 measurements.” (JA at MASM002266.) The applicant characterized Dahlke as
    4 tracking “events” rather than tracking “actual use.” (Id.) According to the applicant, an
    5 “event count is potentially radically different than the actual amount or duration of use
    6 of each product.” (JA at MASM0002367 (emphasis added).) This confirms that
    7 “amount of use” means “duration of use” i.e. an “amount of time of use.” Fenner
    8 Investments v. Cellco P’ship, 778 F.3d 1320, 1325 (Fed. Cir. 2015).
    9        Claim Term/Phrase           True Wearables’       Masimo’s Proposed
   10                                 Proposed Construction        Construction
            “patient monitor”         An oximeter           Plain and ordinary
   11       (claim 4)                                       meaning
   12            The term “patient monitor” appears in claim 4 of the ’966 patent, where the claim
   13 recites activating an alarm “on a patient monitor.” According to the plain language of
   14 the claims, claim 4 provides methods for alerting a caregiver when oximeter
   15 components have been used for too long, e.g., by activating an audio and/or video alarm
   16 on a patient monitor.
   17            The specification makes clear that the visual and audio indications are made on
   18 the oximeter device itself, thus making the oximeter the “patient monitor” of claim 4. In
   19 every figure that includes a speaker or a video display, the speaker and the video
   20 display are an integral part of the oximeter. (JA at MASM0000219-0000226 (Figs. 1, 4-
   21 5, and 7-8).) The written description accompanying these figures confirms this
   22 conclusion. It describes an “oximetry system,” which includes an “oximeter” and a
   23 “sensor.” The “oximeter” includes a microprocessor, a speaker, and a display. (JA at
   24 MASM0000228 (4:18-23).) In describing how the system notifies a caregiver of
   25 expiration, the specification states: “[T]he oximeter may issue the expiration indication
   26 by employing an audio alarm through the speaker, a visual alarm through the display,
   27 or a power-down function where the oximeter is inoperable until the sensor is
   28
        3855.002\9990
                                                    -12
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 13 of 31 Page ID #:1102




    1 replaced.” (JA at MASM0000230 (7:65-8:3).) The speaker and visual alarm are integral
    2 to the oximeter. When claim 4 recites an audio and a visual alarm “on a ‘patient
    3 monitor,’” it is referring to an audio visual alarm “on ‘an oximeter’.”
    4                   B.    7,295,866: Low-Power Pulse Oximeter
    5       Claim Term/Phrase          True Wearables’                Masimo’s Proposed
    6                              Proposed Construction                  Construction
            “first duty cycle”;  “first percentage of time of       Plain and ordinary
    7       “first power         operation”; “first level of        meaning or “power
    8       consumption”         power used that is greater         used”
            (Claims 10, 11)      than zero”
    9       “second duty cycle”; “second percentage of time         Plain and ordinary
   10       “second power        of operation”; “second level       meaning or “power
            consumption”         of power used that is              used”
   11       (Claims 10, 12)      greater than zero”
   12       “duty cycle” (Claim “percentage of time of              “the on time relative to
            10)                   operation”                        the off time”
   13
   14            Pulse oximeters use sensors that utilize LEDs. The sensor is attached to, e.g., a
   15 finger and the LEDs project light through the fingernail and into the blood vessels and
   16 capillaries underneath. (JA at MASM0000248 (1:22-31).) The ’866 patent sought to
   17 save energy by managing the power consumption by varying the oximeter’s power
   18 consumption. (Id. at claim 10.)
   19            The intrinsic record supports True Wearables’ proposed constructions.3 The
   20 proposed construction of “first duty cycle” is consistent with use of the term in the
   21 patent which confirms that the duty cycle is expressed as a percentage. (E.g., JA at
   22 MASM0000248 (2:48-49).) Further, the specification confirms that a duty cycle is a
   23 “percentage of time of operation.” Indeed, Figure 5 is a “graph of emitter drive current
   24 versus time illustrating variable duty cycle processing.” (JA at MASM0000249 (4:52-
   25
                 3
   26          True Wearables will only address the term “first duty cycle”; “first power
      consumption” because the logic and evidence supporting True Wearables’ construction
   27 of this term applies equally to the remaining disputed terms.
   28
        3855.002\9990
                                                    -13
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 14 of 31 Page ID #:1103




    1 53).) The patent further explains that in the high duty cycle state, the sensor emitters are
    2 turned on for a relatively long period of time, “such as 25% on time,” and, while in a
    3 low duty cycle state, the sensor emitters are turned on for a relatively short period of
    4 time, “such as 3.125% of the time.” (JA at MASM0000251 (8:22-30).) The
    5 specification thus makes clear that the duty cycle represents the percentage of time the
    6 sensor emitter is operational. True Wearables’ proposed construction is also consistent
    7 with the extrinsic evidence. (JA at TRUE005545 (defining “duty cycle” as, inter alia,
    8 the “[r]atio of working time to total time for intermittently operated devices.”).)
    9            True Wearable’s proposed construction for “first power consumption” is also
   10 consistent with intrinsic evidence and should be construed as “first level of power used
   11 that is greater than zero.” The claim language itself states that power is being
   12 consumed, i.e., the consumption is greater than zero. And, although dependent claim 11
   13 claims a first power consumption that corresponds to a lower power consumption, it
   14 and none of the other claims contemplate a power consumption that is zero because
   15 then there would be no power consumption. (Id. at claim 11.) Similarly, the
   16 specification confirms that the power consumption is not zero and its discussions of
   17 varying power consumption are always within the context of reducing the duty cycle to
   18 reduce or minimize the power consumption. For example, the abstract states that the
   19 “pulse oximeter can lower power consumption without sacrificing performance . . . .”
   20 (JA at MASM0000235.) And in discussing regulating power consumption, the
   21 specification explains that the control engine regulates power to do one of three things:
   22 “satisfy a predetermined power target, [] minimize power consumption, or [] simply
   23 reduce power consumption . . . .” (JA at MASM0000250 (6:24-28); see also, e.g.,
   24 MASM0000251 (7:6-13).) The figures too show that power consumption is greater than
   25 zero. (JA at MASM0000244, MASM0000246 (Figs. 8, 10).) Indeed, even in the data
   26 off state, Figure 8 discloses a minimum power consumption of 300 mv. (JA at
   27 MASM0000244, MASM0000251 (Fig. 8, 8:39-52); see also id. (9:8-11).) This makes
   28 sense because the patent contrasts the claimed invention with prior art pulse oximeters
        3855.002\9990
                                                  -14
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 15 of 31 Page ID #:1104




    1 with sleep modes during which the oximeter is not functioning. (JA at MASM0000248
    2 (2:16-24).) The patented invention, while varying power consumption, does not drop
    3 that power consumption to zero, i.e., off like the prior sleep modes.
    4                     C.    8,886,271 and 10,194,848: Non-invasive Physiological Sensor
    5                           Cover4
    6       Claim Term/Phrase               True Wearables’             Masimo’s Proposed
    7                                    Proposed Construction              Construction
            “an opaque portion           “a light-blocking           “A portion attachable to
    8       attachable to the            portion attachable to the   the sensor that blocks a
    9       sensor and                   sensor and designed to      range of wavelengths of
            configured to block          block readings by the       light sufficient to prevent
   10       readings by the              monitored sensor”           measurements”
   11       sensor” (claim 1 of
            the ’271 patent)
   12       “an opaque portion     “a light-blocking           “Portion attachable to the
   13       attachable to the      portion attachable to the sensor that blocks a certain
            sensor and             sensor and designed to      range of wavelengths from
   14       configured to block    block optical readings      at least one emitter from
   15       optical readings by    by the monitored            reaching the detector”
            the sensor” (claim 10 sensor”
   16       of the ’271 patent)
   17           The ’271 and ’848 patents are directed to a sensor cover to reduce or eliminate
   18 false readings from a pulse oximetry sensor that is constantly powered and always
   19 active (i.e., reading). The claimed cover does this “by blocking a light detecting
   20 component of a pulse oximeter sensor when the pulse oximeter sensor is active but not
   21 in use.” (JA at MASM0000257.) This sensor is connected to a monitor which monitors
   22 measurements indicative of the patient’s health. (JA at MASM0000272 (1:25-27, 2:8-
   23 15).) In order to reduce setup time to begin monitoring a patient, the sensor remains
   24 connected to the monitor and active. (JA at MASM0000272 (2:12-15).) However, these
   25 monitors “can generate false readings by detecting ambient light even though the sensor
   26
   27            4
                     Citations to the ’271 patent specification apply equally to the ’848 patent.
   28
        3855.002\9990
                                                       -15
                           DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                     OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 16 of 31 Page ID #:1105




    1 is not in use” and “emit alarms or otherwise make noise due to false readings [from the
    2 sensor], which can be distracting to medical personnel.” (JA at MASM0000257,
    3 MASM0000272 (Abstract; 2:8-19).) Accordingly, the claimed cover not only prevents
    4 these false readings but also aims to prevent distracting alarms from a constantly
    5 monitored oximeter. (JA at MASM0000257, MASM0000272 (Abstract; 2:8-19).)
    6            True Wearables’ constructions for both of these terms, and similar terms below,
    7 clarify that the sensor is “monitored.” This comports with the purpose of the invention
    8 and is supported by the intrinsic evidence. The specification explains that a pulse
    9 oximetry system “generally includes a patient monitor, a communications medium such
   10 as a cable, and a physiological sensor having light emitters and a detector, such as one
   11 or more LEDs and a photodetector … the detector outputs a detector signal to the
   12 monitor over the communication medium, which processes the signal to provide a
   13 numerical readout of physiological parameters….” (JA at MASM0000272 (1:33-45);
   14 see also, e.g., MASM0000261, MASM0000273 (Fig. 1 and 3:31-33) (showing a sensor
   15 cover attached to a physiological measurement system with monitor and
   16 sensor).) It further notes that the sensor can cause these monitors to emit alarms and
   17 make noise; thus, false readings can cause false and unwanted alarms to be emitted
   18 which distracts medical staff. (JA at MASM0000272 (2:8-19).) Unless monitored, there
   19 would be no need for a cover because the false readings would not be perceptible to
   20 medical staff, and there would be no reason to block those false readings. They would
   21 simply go unnoticed. The cover, therefore, must be designed to block readings by the
   22 monitored sensor in order to fulfill the purpose of the sensor and invention. E.g.,
   23 Phillips, 415 F.3d at 1315 (specification “is the single best guide to the meaning of a
   24 disputed term’”); Mount Hamilton Partners, LLC v. Groupon, Inc., No. C 12 1700 SI,
   25 2014 U.S. Dist. LEXIS 34556, at *20 (N.D. Cal. Mar. 14, 2014) (construing
   26 ‘configured to’ to mean ‘designed to’); McHugh v. Hillerich & Bradsby Co., No. C 07-
   27
   28
        3855.002\9990
                                                   -16
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 17 of 31 Page ID #:1106




    1 03677 JSW, 2010 U.S. Dist. LEXIS 16164, at *14-15 (N.D. Cal. Feb. 24, 2010)
    2 (same).5
    3            True Wearables’ constructions also clarify that “opaque” should be construed to
    4 mean “light-blocking.” Again, this is consistent with the plain language of the claims
    5 and specification. Claim 10 itself defines opaque as “light-blocking”: “wherein the
    6 opaque portion is configured to prevent the detector from receiving light during
    7 sensor activation.” (Claim 10 (emphasis added); see also JA at MASM0000273 (3:44-
    8 49).) The specification too supports a construction of “light-blocking”, explaining
    9 “[t]he opaque cover 140 can prevent or reduce false readings caused by the emitters or
   10 the ambient light, even if the sensor is active, by preventing the sensor from
   11 receiving light.” (JA at MASM0000273 (3:51-54) (emphasis added).)
   12          Claim Term/Phrase           True Wearables’            Masimo’s Proposed
   13                                    Proposed Construction          Construction

   14       “the sensor cover            “the sensor cover     Plain and ordinary
            blocking readings by the     blocking readings by the
                                                               meaning (does not
   15       sensor” (claim 1 of the      monitored sensor”     permit a range of
   16       ’271 patent)                                       wavelengths of light
                                                               used by the sensor)
   17       “the sensor cover is      “the sensor cover is     Plain and ordinary
   18       configured to prevent the designed to prevent the  meaning (does not
            detector from receiving   detector from receiving  permit a range of
   19       light when the sensor is light when the monitored wavelengths of light
   20       active” (claim 1 of the   sensor is active”        used by the detector
            ’271 patent)                                       when the sensor is on)
   21       “blocking, with the       “blocking, with the      Plain and ordinary
   22       sensor cover, the light   sensor cover, the light  meaning
            from one or more          from one or more
   23       emitters from being       emitters from being
   24       received by the detector received by the detector
            of the sensor” (claim 6   of the monitored sensor”
   25
   26            5
              The term “configured” appears in multiple terms. These cited cases apply
   27 equally to use of the term “configured” throughout the ’271 and ’848 patents.
   28
        3855.002\9990
                                                   -17
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 18 of 31 Page ID #:1107




    1          Claim Term/Phrase          True Wearables’             Masimo’s Proposed
    2                                   Proposed Construction           Construction

    3       of the ’271 patent)
                As described above, the purpose of a sensor cover that blocks light is to prevent
    4
        false readings and alarms in a monitored sensor, and the intrinsic evidence supports that
    5
        the sensor is monitored. (See, supra, pp. 10-12.)
    6
    7         Claim Term/Phrase              True Wearables’            Masimo’s Proposed
    8                                    Proposed Construction             Construction
          “the opaque portion is        “the light blocking          “A portion that blocks a
    9     configured to block           portion is designed to       certain range of
   10     ambient light from a          block detectable light       wavelengths of light
          surrounding area” (claims originating from the             other than from the
   11     8 and 17 of the ’271          sources other than the       emitter to prevent
   12     patent)                       emitter”                     measurements”
          “blocks at least a portion “blocks at least a portion “Prevents a certain range
   13     of ambient light from a       of light originating from of wavelengths from the
   14     surrounding area from         sources other than the       one or more emitters
          being received by the         emitter from being           from being received by
   15     detector” (claims 5, 14,      received by the monitored the detector”
   16     23 of the ’848 patent)        detector”
               The parties agree that for claims 8 and 17 of the ’271 patent, the phrase “ambient
   17
        light from surrounding areas” refers to light originating from sources other than the
   18
        emitter. True Wearables construes this phrase consistently in both the ’271 and ’848
   19
        patents. Masimo, however, does not, despite the fact that the two patents share a
   20
        common specification. True Wearable’s consistent construction of “ambient light from
   21
        surrounding areas” should prevail. A comparison of dependent claims 5, 14, and 23 of
   22
        the ’848 patent to their respective independent claims shows that cover is “further
   23
        block[ing] . . . ambient light from a surrounding area,” meaning it is blocking ambient
   24
        light from surrounding areas in addition to blocking light from the emitter as claimed in
   25
        the independent claims. Karlin Tech. v. Surgical Dynamics, 177 F.3d 968, 971-72 (Fed.
   26
        Cir. 1999). The specification further confirms that ambient light is light originating
   27
        from the sources other than the emitter: “The opaque cover 140 can prevent or reduce
   28
        3855.002\9990
                                                   -18
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 19 of 31 Page ID #:1108




    1 false readings caused by the emitters or the ambient light.” (JA at MASM0000273
    2 (3:51-53) (emphasis added).)
    3            The remaining dispute centers on the terms “opaque” for claims 8 and 17 of the
    4 ’271 patent which is discussed above at p. 12; whether the ambient light must be
    5 “detectable” and the detector monitored; and Masimo’s inclusion of the phrase “to
    6 prevent measurements” (to be addressed in True Wearables’ responsive brief).
    7            True Wearables’ proposed construction clarifies that the ambient light must be
    8 “detectable” and the detector monitored. This comports with the purpose of the
    9 invention and the specification. If the ambient light was not detectable, the sensor
   10 would not generate false readings, and there would be no need for a sensor cover. (JA at
   11 MASM0000272 (2:14-16) (“[T]he sensor can generate false readings by detecting
   12 ambient light even though the sensor is not in use.”); see also (1:37-45).) Likewise, the
   13 detector is part of the sensor (JA at MASM0000272 (1:33-36)) which, as explained
   14 above, must be monitored so that the information gathered is useful and for the cover to
   15 serve its purpose.
   16          Claim Term/Phrase            True Wearables’           Masimo’s Proposed
   17                                    Proposed Construction            Construction
            “opaque portion is          “light-blocking portion     “Blocks a certain range
   18       configured to prevent       is designed to prevent      of wavelengths from at
   19       the detector from           the detector from           least one emitter from
            receiving light during      receiving light during      reaching the detector
   20       sensor activation”          monitored sensor            when the sensor is
   21       (claim 10 of the ’271       activation”                 turned on”
            patent)
   22
   23            True Wearables’ construction of opaque and its construction of “sensor” as being
   24 a “monitored sensor” should be adopted. (See, supra, pp. 10-12.)
   25           Claim Term/Phrase             True Wearables’          Masimo’s Proposed
                                           Proposed Construction          Construction
   26
            “the sensor cover is          “the sensor cover is        Plain and ordinary
   27       configured to block the       designed to block the       meaning
            light from the one or         light from the one or
   28
        3855.002\9990
                                                   -19
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 20 of 31 Page ID #:1109




    1           Claim Term/Phrase           True Wearables’           Masimo’s Proposed
    2                                    Proposed Construction          Construction
            more emitters from being    more emitters from being
    3       received by the detector”   received by the monitored
    4       (claim 15 of the ’271       detector”
            patent)
    5           True Wearables’ proposed construction clarifies that the detector is monitored
    6 and should be adopted. (See, supra, pp. 10-12, 14.)
    7
          Claim Term/Phrase True Wearables’ Proposed Masimo’s Proposed
    8                                      Construction                   Construction
         “protrudes from the       “extends from a point               Plain and ordinary
    9
         sensor” (claims 1 and originating proximate to the            meaning (extends
   10    10 of the ’271 patent) detector or emitter to a point         beyond the sensor)
                                   past the sensor”
   11
         “protrudes from the       “extends from a point               Plain and ordinary
   12    pulse oximeter            originating proximate to the        meaning (extends
         sensor” (claims 1 and pulse oximeter emitter or               beyond the pulse
   13
         19 of the ’848 patent) detector to past the pulse             oximeter sensor)
   14                              oximeter sensor”
   15    “a protruding portion “a portion extending from a             Plain and ordinary
         that protrudes from       point originating proximate to meaning (a portion
   16    the pulse oximeter        the pulse oximeter emitter or       that extends beyond
   17    sensor” (claim 9 of       detector to a point past the        the pulse oximeter
         the ’848 patent)          pulse oximeter sensor”              sensor)
   18
             True Wearables’ proposed construction provides context necessary to understand
   19
      the term “protrudes.” That term is relative and has little meaning unless it is clear where
   20
      the protruding portion begins and ends. True Wearables’ construction does that,
   21
      identifying the beginning of the protrusion as proximate to the detector or emitter and
   22
      the end point as past the sensor.
   23
   24
   25
   26
   27
   28
        3855.002\9990
                                                  -20
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 21 of 31 Page ID #:1110




    1            The claim language itself as well the specification support this construction. For
    2 example, Figure 2A (left) shows the sensor cover 140 with protruding portion 220, the
    3                                       detector 210, and the emitter 230 and illustrates that
    4                                       the origin of protruding portion 220 is proximate to
    5                                       the emitter or detector. (JA at MASM0000261,
    6                                       MASM0000274 (Fig. 2A, 5:1-8) (color added).)
    7                                       Masimo does not appear to contest that True
    8                                       Wearables’ end point is correct; rather, Masimo fails
    9 to provide the beginning point necessary to understand where the protrusion originates.
   10 True Wearables’ construction should be adopted.
   11         Claim Term/Phrase               True Wearables’            Masimo’s Proposed
   12                                     Proposed Construction             Construction
          “blocks at least a portion     “block some wavelengths        “Prevents a certain
   13     of light from the one or       of light generated by the      range of wavelengths
   14     more emitters from             one or more emitters and       from the one or more
          being received by the          capable of being detected      emitters from being
   15     detector” (claims 1 and 8      by the monitored detector”     received by the
   16     of the ’848 patent)                                           detector”
          “blocks at least a portion     “blocks some wavelengths       “Prevents a certain
   17     of light from the one or       of light generated by the      range of wavelengths
   18     more emitters of the           one or more emitters and       from the one or more
          pulse oximeter sensor          detectable by a detector of    emitters from being
   19     from being received by a       the monitored pulse            received by the
   20     detector of the pulse          oximeter sensor”               detector”
          oximeter sensor” (claim
   21     9 of the ’848 patent)
   22     “blocking, with the            “blocking, with the sensor     “Prevents a certain
          sensor cover, at least a       cover, some wavelengths        range of wavelengths
   23     portion of the light from      of light generated by the      from the one or more
   24     the one or more emitters       one or more emitters and       emitters from being
          from being received by         capable of being detected      received by the
   25     the detector” (claim 26        by the monitored detector”     detector”
   26     of the ’848 patent)
   27
   28
        3855.002\9990
                                                    -21
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 22 of 31 Page ID #:1111




    1            The dispute in these claim terms is whether the light generated by the emitters
    2 must be “detectable by a detector of the monitored pulse oximeter sensor” (claims 1,
    3 8, 9) or “capable of being detected by the monitored detector” (claim 26). The answer
    4 is yes to both. (See, supra, pp. 10-12, 14.)
    5
    6          Claim Term/Phrase            True Wearables’           Masimo’s Proposed
    7                                    Proposed Construction            Construction
             “the sensor cover           “the sensor cover           “Sensor cover reduces
    8        reduces false readings      reduces false readings by   unintended readings
    9        by the pulse oximeter       the monitored pulse         (or inaccurate
             until the pulse oximeter    oximeter until the          readings) before use”
   10        sensor is in use”           monitored pulse
   11        (claims 6, 16, and 27 of    oximeter is in use”
             the ’848 patent)
   12       “false readings” (claims     “false monitored            “Unintended readings
   13       6, 16, and 27 of the         readings”                   or inaccurate readings”
            ’848 patent)
   14
                 Here, the dispute centers on (1) whether the pulse oximeter is monitored and (2)
   15
        construction of the term “false reading.” First, this claim should be construed to reflect
   16
        that the pulse oximeter and false readings are monitored. (See, supra, pp. 10-12.)
   17
        Second, besides clarifying that the readings are monitored, there is no reason to further
   18
        construe the term “false reading.” That is a common term that is well known to a POSA
   19
        as well as jurors, and the patent provides ample context that will confirm to the jurors
   20
        that their ordinary understanding of the term is correct. (JA at MASM0000252,
   21
        MASM0000272, MASM0000273 (Abstract, 2:14-19, 3:19-21, 3:46-54, 4:19-22).)
   22
          Claim Term/Phrase          True Wearables’ Proposed          Masimo’s Proposed
   23                                        Construction                 Construction
   24   “at least partially          “at least partially light-      “Blocks a certain range of
        opaque” (claim 1 of          blocking”                       wavelengths of light”
   25   the ’848 patent)
   26   “partially or fully          “partially or fully light-      “Partially or fully
        opaque” (claims 17, 28       blocking”                       blocking a certain range
   27
        of the ’848 patent)                                          of wavelengths of light”
   28
        3855.002\9990
                                                    -22
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 23 of 31 Page ID #:1112




    1            True Wearables’ construction does not seek to construe “partially” or “fully” as
    2 those terms are readily understood. Acqis LLC v. Alcatel-Lucent USA Inc., No. 6:13-
    3 CV-638, 2015 U.S. Dist. LEXIS 48339, at *10-11 (E.D. Tex. Apr. 13, 2015)
    4 (construing “fully independent” to have its plain meaning); Audionics Sys., Inc. v.
    5 AAMP of Florida, Inc., No. CV 12-10763 MMM (JEMx), 2013 U.S. Dist. LEXIS
    6 188664, at *36-51 (C.D. Cal. Sept. 12, 2013) (terms used in their ordinary senses need
    7 not be construed). Rather, True Wearables only seeks to construe the term “opaque.” Its
    8 proposed construction is consistent with its proposed construction for that term in other
    9 claims and should be adopted. (See, supra, p. 12.)
   10                     D.    8,983,564 and 10,194,847: Perfusion Index Smoother6
   11
   12            Claim Term/Phrase               True Wearables’           Masimo’s Proposed
                                              Proposed Construction           Construction
   13       Selecting the lowest              “perfusion index             Plain and ordinary
   14       “indication of perfusion          number”                      meaning
            index” (claims 1, 3 of the
   15       ’564 patent; claim 3 of the
   16       ’847 patent)
            “indication of amplitude”         “numerical value of          Plain and ordinary
   17       (claim 4 of the ’847 patent)      amplitude data”              meaning
   18       “selecting a lowest               “selecting a lowest          Plain and ordinary
            indication of amplitude           calculated value of          meaning
   19       from the first and second         amplitude from the first
   20       indications” (claim 4 of the      and second calculated
            ’847 patent)                      values”
   21
   22
                 Both the “indication of perfusion index” and the “indication of amplitude,” one
   23
        of which appears in all claims of the ’564 and ’847 patents, must be numerical values.
   24
        More specifically, “indication of perfusion index” must be the perfusion index number
   25
        and “indication of amplitude” must be a calculated, numerical value of amplitude. Any
   26
   27            6
                     All citations to the ’564 patent specification apply equally to the ’847 patent.
   28
        3855.002\9990
                                                       -23
                           DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                     OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 24 of 31 Page ID #:1113




    1 other interpretations would render the claims indefinite and would contradict both the
    2 specification and statements made during prosecution.
    3                         1.     The “indication of perfusion index” and “indication of
    4                                amplitude” must be numerical values.
    5            The ’564 and ’847 patents are directed to reducing noise in a reading of perfusion
    6 index. The plain language of the claims requires that these indications be numerical
    7 values. In each claim in which these terms are recited, the claim also recites selecting,
    8 either directly or indirectly, the “lowest” of these “indications.” This is no accident. As
    9 noted throughout the specification, “motion noise tends to increase PI.” (JA at
   10 MASM0000291 (6:9-10).) Thus, by selecting the lowest of the possible indications, the
   11 smoother improves accuracy. (Id.)
   12            Based on the plain language of the claims, both “indication” terms must be
   13 numerical values simply because there is no way to select a “lowest” of non-numerical
   14 terms. Indeed, in the prosecution of the ’564 patent, Masimo accepted this basic
   15 principle. In response to a prior art rejection, Masimo distinguished the pending claims
   16 from the prior art by stating that the prior art reference “does not teach specifically
   17 selecting the lowest PI number.” (JA at MASM0000979.) This argument, made with
   18 the express intention of distinguishing the pending claims from the cited prior art
   19 reference, was clearly premised on the applicant’s belief that “indication of perfusion
   20 index” was a number. The court should adopt the patentee’s own interpretation of the
   21 claims. Fenner, 778 F.3d at 1325 (Fed. Cir. 2015).
   22            For related reasons, these statements made during prosecution should apply to
   23 the court’s construction of “indication of amplitude” in the ’847 patent. Although the
   24 ’847 recites “indication of amplitude” instead of “indication of perfusion index,” the
   25 surrounding claim language is similar in many respects and indicates that the
   26 “indication of amplitude” plays a similar role to the “indication of perfusion index” in
   27 method claim 4. Moreover, the statements made during prosecution of the ’564 patent
   28 are relevant to claim construction of the ’847 patent. Ormco Corp., 498 F.3d at 1314.
        3855.002\9990
                                                    -24
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 25 of 31 Page ID #:1114




    1                         2.    The “indication of perfusion index” is the perfusion
    2                               index.
    3            Generally, there is a preference for giving meaning to all terms in a claim. This
    4 preference, however, is “not inflexible,” and interpretations that render some portion of
    5 the claim language superfluous may be appropriate “where neither the plain meaning
    6 nor the patent itself commands a difference in scope.” Power Mosfet Techs., L.L.C. v.
    7 Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004). Here, there is strong intrinsic
    8 evidence that “indication of perfusion index” is the same as the perfusion index. The
    9 specification does not distinguish between an “indication” of perfusion index and the
   10 perfusion index itself. In the claims, an “indication” of perfusion index is calculated
   11 using calculation techniques. (See, e.g., claim 1.) Throughout the specification, though,
   12 a perfusion index is also calculated using calculation techniques. (See, e.g., JA at
   13 MASM0000290 (3:22) (“PI is calculated using at least two different calculation
   14 techniques”), MASM0000289 (1:66)). The terms are thus used interchangeably to refer
   15 to the same thing. Because the specification does not inform a person of ordinary skill
   16 in the art what the difference is between an “indication of perfusion index” and a
   17 “perfusion index,” the court should interpret them as referring to the same numerical
   18 value. Hyperphrase Techs., LLC v. Google, Inc., 260 F. App’x 274, 278-79 (Fed. Cir.
   19 2007) (interchangeable use of two terms is akin to definition equating them).
   20                         3.    The “first and second indications of amplitude” are each
   21                               a calculated value of amplitude.
   22            In addition to both being numerical values, the “first and second indications of
   23 amplitude” are calculated values of amplitude. This interpretation is supported by the
   24 claim language and the specification.
   25            Claim 4 of the ’847 patent recites “determining one or more indications of pulse
   26 information from data responsive to intensity signals acquired from a detector capable
   27 of detecting light attenuated by body tissue.” From there, this pulse information is used
   28 to determine “indication[s] of amplitude data.” When read in light of the specification,
        3855.002\9990
                                                    -25
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 26 of 31 Page ID #:1115




    1 though, it becomes clear that “determining” requires calculating and that, as a result, the
    2 indications of amplitude data are calculated values.
    3            The specification of the ’847 patent does not describe how to “determine”
    4 indications of amplitude data based on indications of pulse information. In fact, the
    5 only mention of amplitude data comes in a recitation of claim 4 in the specification. (JA
    6 at MASM0000290 (4:29-41).) Elsewhere in the specification, however, is a general
    7 discussion of oximeter systems. Here, the specification notes that an oximeter “does not
    8 directly measure” plethysmograph data but that a plethysmograph waveform “can be
    9 derived” from a detected intensity signal. (JA at MASM0000289 (1:38-43).) Thus, in
   10 claim 4, “determining . . . pulse information [i.e., pleth data] from data responsive to
   11 intensity signals” requires at least some level of calculation. Because each indication of
   12 amplitude is determined from this pulse information, the “indication of amplitude”
   13 must also be a calculated numerical value. The court should construe the term as such
   14 by adopting True Wearables’ proposed construction.
   15           Claim Term/Phrase            True Wearables’           Masimo’s Proposed
   16                                     Proposed Construction           Construction
            “calculation                 “calculation technique”:      Plain and ordinary
   17       technique(s)” (claims 1-3    calculation procedure         meaning
   18       of the ’564 patent; 1-3 of
            the ’847 patent)
   19
                 The phrase “calculation technique(s)” is used in almost every claim of the ’564
   20
        and ’847 patents. The patents are directed to selecting the lowest perfusion index values
   21
        in order to reduce noise in the output. (JA at MASM0000291 (6:7-10).) Before making
   22
        this selection, though, the system must compute multiple indications of perfusion of
   23
        index from which it will choose the lowest. An oximeter “does not directly measure”
   24
        plethysmograph data. (JA at MASM0000289 (1:38-40).) Likewise, an oximeter does
   25
        not directly measure an indication of perfusion index. (JA at MASM0000289 (1:52-
   26
        65).) Rather, as both the specification and the claims make clear, it must be
   27
        “calculated.” More specifically, it must be calculated “using . . . calculation
   28
        3855.002\9990
                                                   -26
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 27 of 31 Page ID #:1116




    1 techniques.” (See, e.g., claim 1 of ’564 patent.) Thus, in the context of these patents,
    2 “calculation techniques” transform an input of pleth data into an output of perfusion
    3 index.
    4            The claim language offers further support for True Wearables’ construction.
    5 Specifically, claim 1 recites “using at least two different calculation techniques” and
    6 requires that these two different calculation techniques generate “at least two
    7 indications of perfusion index.” In other words, for a single input (i.e., pleth data), there
    8 are two different outputs (i.e., indications of perfusion index). Accordingly, the two
    9 calculation techniques must be two different calculation procedures.
   10            This very interpretation is illustrated by Figure 7. In Figure 7, multiple “PI
   11 Calculators” receive the same pleth data. (JA at MASM0000287 (Fig. 7)) Working with
   12 the same input, these PI Calculators use different calculation procedures to output two
   13 different PI indications. (Id.) The PI selector chooses the lowest of these PI indications
   14 because “the lower PI value should be the more accurate value . . . because motion
   15 induced noise tends to raise PI values.” (JA at MASM0000291 (6:64-67).) This
   16 depiction confirms that the PI Calculators are using different calculation procedures to
   17 arrive at different PI outputs. Any construction of “calculation techniques” that did not
   18 require two different calculation procedures would be inconsistent with Figure 7 and
   19 would therefore contradict the rule that courts “normally do not interpret claim terms in
   20 a way that excludes disclosed examples in the specification.” Verizon Servs., 503 F.3d
   21 at 1305.
   22       Claim Term/Phrase           True Wearables’             Masimo’s Proposed
   23                                Proposed Construction             Construction
            “pleth” (claim 1 of      An abbreviation for         An abbreviation for
   24       the ’564 patent;         plethysmograph              plethysmograph: a signal
   25       claim 1 of the ’847                                  representing the change in
            patent)                                              volume of arterial blood
   26                                                            with each pulse beat
   27
   28
        3855.002\9990
                                                   -27
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 28 of 31 Page ID #:1117




    1            The parties agree that “pleth” is an abbreviation for plethysmograph but disagree
    2 regarding what a plethysmograph is.
    3            A plethysmograph is an instrument for measuring variations in volume in
    4 different parts of the body. (Ex. D at TRUE005151.) According to the intrinsic
    5 evidence of the specification, a plethysmograph may generate a “plethysmograph
    6 signal” or a “plethysmograph waveform.” (JA at MASM0000289 (1:37-40).) The signal
    7 or the waveform may represent the change in volume of arterial blood in a part of the
    8 body with each pulse beat. (Ex. D at TRUE005151.) The plethysmograph, however, is
    9 not itself that signal, but rather the device responsible for collecting the data necessary
   10 to generate that signal. (Id.) Masimo’s proposed construction confuses a
   11 plethysmograph with the data it generates. The Court should clarify that “pleth” is not a
   12 signal and does not represent a change in volume in arterial blood.
   13       Claim Term/Phrase True Wearables’ Proposed               Masimo’s Proposed
   14                                       Construction                 Construction
            “perfusion”              Plain and ordinary meaning: The volume of blood
   15                                “the passage of blood          per unit volume of
   16                                through an organ or tissue”    tissue
               Each claim at issue includes the term “perfusion index.” As used in the patents at
   17
        issue, perfusion is a dynamic measure.
   18
                 The specification of the patents at issue states that perfusion index is “an
   19
        indication of blood flow.” (JA at MASM0000289 (1:54-56).) If perfusion index is
   20
        essentially a blood flow index, then perfusion must be the flow (i.e., the passage) of
   21
        blood in the body. Indeed, this interpretation is supported by the dictionary definition of
   22
        perfusion: “the pumping of fluid through a tissue or organ by way of an artery.” (JA at
   23
        TRUE005037.) In other words, the “pumping” is the flow or passage of fluid, a
   24
        dynamic measure.
   25
                 Masimo cites the Abstract of WO 2004/034898 as allegedly supporting its
   26
        proposed construction. Upon closer examination, though, this evidence actually
   27
        supports True Wearables’ proposed construction. Specifically, the cited Abstract
   28
        3855.002\9990
                                                    -28
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 29 of 31 Page ID #:1118




    1 defines perfusion as “the arterial filling with blood.” (JA at MASM0001085.)The use of
    2 the gerund “filling” suggests that perfusion is the movement of blood into (and out of)
    3 the arteries rather than a static measure of the amount of blood in the arteries at a given
    4 moment.
    5            Claim Term/Phrase            True Wearables’            Masimo’s Proposed
    6                                      Proposed Construction            Construction
            “statistically analysis”       Indefinite                    Statistical analysis
    7       (claim 1 of the ’847 patent)
    8           Masimo proposes that the term “statistically analysis” be construed as “statistical
    9 analysis,” seemingly indicating that the issued claims contain a typographical error.
   10 However, that term is indefinite when read in light of the specification, and a court
   11 should not rewrite issued patent claims to correct an alleged error unless (1) the
   12 correction is not subject to reasonable debate based on consideration of the claim
   13 language and the specification, and (2) the prosecution history does not suggest a
   14 different interpretation of the claims. Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d
   15 1348, 1357 (Fed. Cir. 2003).
   16       Here, because of the lack of description in the specification with respect to either
   17 statistical or statistically analysis, the correction does not meet these criteria. The entire
   18 patent application is directed to more accurately calculating perfusion index. The
   19 portions of the claims specifying precisely which methods to use in calculating a more
   20 accurate perfusion index relate to the very heart of the invention for which the USPTO
   21 issued Masimo a patent. To rewrite this critical portion of the claim after the patent has
   22 been issued and in the middle of litigation would undermine sections 254 and 255 of
   23 the Patent Act by “effectively writing the nonretroactivity provisions out of [the
   24 statute].” Id. at 1357.
   25            The claims, read in light of the specification, fail to inform, with reasonable
   26 certainty those skilled in the art about how to calculate a more accurate perfusion index,
   27 as required by Nautilus, Inc. v. Biosig Instruments, Inc.. 572 U.S. 898, 901 (2014). To
   28 the extent this failure is the result of a typographical error, it is not appropriate to use
        3855.002\9990
                                                    -29
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 30 of 31 Page ID #:1119




    1 claim construction to correct this error because the correction would change the
    2 meaning of the claims in a way that is subject to reasonable debate. Claim 1 of the ’847
    3 patent is invalid for indefiniteness.
    4 IV.        CONCLUSION.
    5            For the reasons described above, the Court should adopt True Wearables’
    6 proposed constructions.
    7
    8
        Dated: November 26, 2019                  Amanda R. Washton, member of
    9
                                                  CONKLE, KREMER & ENGEL
   10                                             Professional Law Corporation
   11
   12
                                              By: /s/Amanda R. Washton
   13
                                                  Amanda R. Washton
   14                                             Attorneys for Defendants
                                                  True Wearables, Inc. and Marcelo Lamego
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3855.002\9990
                                                  -30
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-02001-JVS-JDE Document 52 Filed 11/26/19 Page 31 of 31 Page ID #:1120




    1                                  PROOF OF SERVICE
    2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3       At the time of service, I was over 18 years of age and not a party to this action.
      I am employed in the County of Los Angeles, State of California. My business address
    4 is 3130 Wilshire Boulevard, Suite 500, Santa Monica, California 90403-2351.
    5        On November 26, 2019, I served true copies of the following document(s)
      described as DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO
    6 LAMEGO’S OPENING CLAIM CONSTRUCTION BRIEF on the interested
      parties in this action as follows:
    7
      Joseph R. Re
    8 Stephen C. Jensen
    9 Irfan A. Lateef
      Brian C. Claassen
   10 KNOBBE, MARTENS, OLSON & BEAR, LLP
   11 2040 Main Street, Fourteenth Floor
      Irvine, CA 92614
   12 joseph.re@knobbe.com
   13 stephen.jensen@knobbe.com
      irfan.lateef@knobbe.com
   14 brian.claassen@knobbe.com
   15 Telephone: (949)-760-0404
      Facsimile: (949)-760-9502
   16
   17        BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said
      document(s) to be served by means of this Court's electronic transmission of the Notice
   18 of Electronic Filing through the Court's transmission facilities, to the parties and/or
      counsel who are registered CM/ECF Users set forth in the service list obtained from
   19 this Court.
   20        I declare under penalty of perjury under the laws of the United States of America
      that the foregoing is true and correct and that I am employed in the office of a member
   21 of the bar of this Court at whose direction the service was made.
   22        Executed on November 26, 2019, at Santa Monica, California.

   23
   24                                             /s/Amanda R. Washton
                                                  Amanda R. Washton
   25
   26
   27
   28
        3855.002\9990
                                                 -31
                        DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S
                                  OPENING CLAIM CONSTRUCTION BRIEF
